FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KEVIN J. LISLE,                                   No. 12-15141

                Plaintiff - Appellant,            D.C. No. 3:11-cv-00338-ECR-
                                                  VPC
  v.

HOWARD SKOLNICK; et al.,                          MEMORANDUM*

                Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                     Edward C. Reed, Jr., District Judge, Presiding

                              Submitted March 12, 2013**

Before:         PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner Kevin J. Lisle appeals pro se from the district court’s

judgment dismissing his action brought under 42 U.S.C. § 1983 and the Americans

with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal under 28 U.S.C. § 1915A and

§ 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm in part,

reverse in part, and remand.

      The district court properly dismissed Lisle’s claim that prison officials

violated the ADA by refusing to allow him to use a leg brace because Lisle failed

to allege facts sufficient to show that prison officials discriminated against him

“solely by reason of disability.” Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th

Cir. 2001) (citation and internal quotation marks omitted); see also Simmons v.

Navajo County, Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010) (“The ADA prohibits

discrimination because of disability, not inadequate treatment for disability.”).

      However, the district court erroneously dismissed Lisle’s deliberate

indifference claim because the allegations in the amended complaint liberally

construed were “sufficient to meet the low threshold for proceeding past the

screening stage.” Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (deliberate indifference

standard).




                                           2                                      12-15141
      Accordingly, we reverse in part, and remand with instructions for the district

court to order service of the amended complaint by the United States Marshal.

      AFFIRMED in part; REVERSED in part; REMANDED.




                                         3                                    12-15141